DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/24/20. These drawings are accepted by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities: duplicate terms.  The phrase “wherein the” is recited twice in line 1. Delete one them. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-9 and 14-15,  are rejected under 35 U.S.C. 102 (a1) /(a2) as being anticipated by Zombo et al. (US Patent 9,410,853), hereinafter, Zombo.
Regarding claims 1, 7 and 15,  Zombo discloses an inspection system (10) comprising: a controller (30) operably connected to a transducer element (12, 14, 16, 17, col. 3, lines 40-44) and a thermal imaging sensor (33); wherein the transducer element is configured to receive at least one signal for generating shear horizontal-type guided sonic or ultrasonic waves (col. 3, lines 36-39 and col. 4, lines 16-21) throughout a structure (15) to cause a thermal response upon impingement with a structural flaw; wherein the thermal imaging sensor (33) is configured to sense the thermal response indicative of the structural flaw; and wherein the controller is configured to control one or more parameters of the at least one signal and a phasing thereof, and for controlling the sensing of the thermal response( see col. 3, line 58 - col. 4, line 15, and Fig. 1, col. 7, line 34 to col. 8, line 19).
Regarding claim 7, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. Furthermore, Zombo discloses means for applying a plurality of signals (see col. 3, lines 59 thru col. 4, line 4 and Fig. 1, col. 7, lines 34-59 and col. 8, lines 1-19). 
Regarding claim 15, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. 
Regarding claims 4 and 6, Zombo discloses the system of claim 1, wherein the transducer element is one of a magnetostrictive transducer or an electromagnetic acoustic transducer (see: col. 3, lines 46-51) and a plurality of transducer elements (12, 
Regarding claim 8, Zombo discloses the system of claim 7, wherein the enhanced ultrasonic energy is provided by means of varying the ultrasonic vibration response (see: col. 4, lines 23-39 and 55-67).
Regarding claim 9, Zombo discloses the system of claim 7, wherein the plurality of signals are applied simultaneously to the plurality of transducer elements (col. 7, lines 21-31).
Regarding claim 10, Zombo discloses the system of claim 7, further comprising a means for determining an electromechanical impedance of the plurality of transducer elements (col. 3, lines 59-65).
Regarding claims 13-14, Zombo discloses the system of claim 7, wherein one or more of the plurality of transducer elements is configured to predominantly generate shear horizontal-type guided waves in the structure (see: Figs. 1, 2 and 4, col. 1, lines 38-41, col. 3, lines 5-19) and wherein the plurality of transducer elements are configured into a multi-element array transducer (see: Figs. 3, 5 and 6, col. 1, lines 43-44 and 49-55). 
Regarding claim 22, Zombo discloses the method of 15 further comprising: sensing a plurality of thermal response; and combining the plurality of sensed thermal responses in accordance with the phasing vector to generate a composite thermal image of the structure (see: col. 7, lines 34-59 and col. 8, lines 1-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zombo et al. (US Patent 9,410,853), hereinafter, Zombo
Regarding claim 16, Zombo discloses these excitation pulses may be repeated at a repetition frequency sufficient to cause the accumulation of thermal energy in the vicinity of a given structural flaw to allow the thermal imaging system to detect the structural flaw (see: col. 5, lines 21-47, 51-55 and col. 6, lines 13-19). However, Zombo does not particularly disclose or suggest repeating steps A-D for a predetermined plurality of phasing vectors to provide enhanced ultrasonic energy coverage across the structure. Repeating the steps when performing an ultrasonic inspection is a routine commonly used in the art. It would have been obvious to one of the ordinary skill in the art to repeat the steps to obtain accurate data for performing a more robust and accurate inspection.
Claims 2-3, 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zombo et al. (US Patent 9,410,853), hereinafter, Zombo in view of Borigo et al. (Pub. No.: US2016/0109412), hereinafter, Borigo.
Regarding claims 2-3, Zombo does not particularly disclose or suggest wherein the transducer element is a laterally-polarized piezoelectric d15 shear bar and wherein the transducer element is a circumferentially-polarized piezoelectric d15 shear ring. Borigo discloses FIG. 6A illustrates a piezoelectric d.sub.15 shear bar element (see: par. 0010) and FIG. 6B illustrates the deformation mode of a piezoelectric d.sub.15 shear bar element (see: par. 0011). Borigo further discloses FIG. 7A illustrates the poling and assembly process of a circumferentially-poled piezoelectric d.sub.15 shear 
Regarding claim 5, Zombo does not particularly disclose or suggest wherein the transducer element comprises a faceplate for coupling the shear horizontal-type guided sonic or ultrasonic waves into the structure via a mechanical pressure coupling. Borigo discloses the at least two shear ring elements 1112 are packaged into a housing 1111, comprising a faceplate 1116 (see: par. 0069). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Zombo the teachings of Borigo because would provide a ultrasonic guided wave system for defect detection in a plate-like structure, includes at least one first circumferentially-polarized piezoelectric d.sub.15 shear ring element configured to be coupled to a structure wherein the faceplate would facilitate the ultrasonic energy to be efficiently transmitted from element to the structure under test with the mechanical pressure coupling and thereby, this combination would be more effective.
801 is maximized at 0° and 180° and nearly zero at 90° and 270°. The S.sub.0 wave amplitude 802 generated by these bars is maximized at 90° and 270° and nearly zero at 0° and 180° (see: par. 0044). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to be motivated by the teachings of Borigo to realize applicant’s invention in an efficient manner.
Claims 11, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zombo et al. (US Patent 9,410,853), hereinafter, Zombo in view of Borigo (A Novel Actuator Phasing Method for Ultrasonic De-icing of Aircraft Structures), hereinafter, Borigo ‘2.
Claims 11 and 20-21 differ from the prior art by reciting a means for monitoring a forward power and a reflected power between at least one signal source and the plurality of transducer elements and determining at least one center frequency of the signals based on the forward and reverse power. Borigo’2 discloses an improved frequency tuning method was adopted and implemented in the de-icing system to eliminate the need for an impedance analyzer and to provide more accurate frequency selection by directly measuring the forward and reflected power between the amplifier and the de-icing actuators (see abstract).
FIGS. 7 and 8. Therefore, the appropriate frequencies of excitation in conjunction with appropriate guided wave focusing can be used to thermally excite any flaws in the structure.  If the expected location of the flaw is known a priori, guided waves could be focused on that location at various frequencies using appropriate time delays. If the location of the flaw is unknown, the same phased arrays could be utilized to selectively move the focal spot on the structure while sweeping frequency. The frequency range of guided wave excitation which may be utilized in a thermography inspection embodying aspects of the present invention may be determined by the expected dimensions of suspected flaw(s) in a given structure. For most flaws, such frequencies may be located near or in the ultrasonic range and would be greater than the lower-order resonances of the structure 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861